                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                                  WESTERN DIVISION



   UNITED STATES OF AMERICA,               CR           5o-

                     Plaintiff,            REDACTED INDICTMENT

          vs.                              Manufacturing an Unregistered
                                           Firearm
  CHRISTOPHER BITTNER,                     (26 U.S.C. §§ 5822, 5861(f) and 5871)

                    Defendant.             Possession of a Firearm by a
                                           Prohibited Person
                                           (18 U.S.C. §§ 922(g)(3) and 924(a)(2))

                                           Forfeiture



        The Grand Jury charges:

                                      COUNTI


        On or about between November 11, 2019, and November 27, 2019, at

Rapid City, in the District of South Dakota, the defendant, Christopher Bittner,

knowingly made a firearm as described in 26 U.S.C. §§ 5845(a)(2), to wit, a

Remington Arms Company Incorporated, model 870DM, 12 gauge, pump-action

shotgun, bearing serial number CC54591E, having a barrel of less than 18

inches in length, which is classified as "a weapon made from a shotgun" under
the National Firearms Act, all in violation of 26 U.S.C. §§ 5822, 5861(f), and
5871.


                                     COUNT II


      On or about November 27, 2019, at Rapid City, in the District of South

Dakota, the defendant, Christopher Bittner, then being an unlawful user of a

controlled substance, and knowing he was an unlawful user of a controlled

substance, did knowingly and intentionally possess firearms, to wit.
    1. a Remington Arms Company Incorporated, model 870DM, 12 gauge,
       pump-action shotgun, bearing serial number CC54591E;

    2. a High Standard Manufacturing Company, model Sentinel R-101,.22 Long
       Rifle caliber, double-action revolver, bearing serial number 934332;
   3. a Sturm, Ruger & Company Incorporated, model New Model Single Six,
      .22 Long Rifle caliber, single-action revolver, bearing serial number 62-

       50961; and

   4. a Sturm, Ruger Ss Company Incorporated, model Security 9, 9xl9mm

       Luger caliber, semi-automatic pistol, bearing serial number 382-31590,

which had been previously shipped and transported in interstate and foreign
commerce, all in violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2).

                           FORFEITURE ALLEGATION

       1.    The allegations contained in the Indictment are hereby realleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to 18
U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

      2.     Upon conviction of the offense in violation of 18 U.S.C. §§ 922(g)(3),

924(a)(2), 26, U.S.C. §§ 5822, 5861(f), and 5871, the defendant, Christopher
Bittner, shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28
U.S.C. § 2461(c), any firearms and ammunition involved in the commission of

the offense, including, but not limited to:

   a. a Remington Arms Company Incorporated, model 870DM, 12 gauge,

      pump-action shotgun, bearing serial number CC54591E; .
   b. aHigh Standard Manufacturing Company, model Sentinel R-101,.22 Long

      Rifle caliber, double-action revolver, bearing serial number 934332;

   c. a Sturm, Ruger 85 Company Incorporated, model New Model Single Six,

      .22 Long Rifle caliber, single-action revolver, bearing serial number 62-

      50961; and

   d. a Sturm, Ruger 85 Company Incorporated, model Security 9, 9xl9mm

      Luger caliber, semi-automatic pistol, bearing serial number 382-31590;

      and,

   e. ammunition for the firearms described above,

all pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

                                                A TRUE BILL


                                                 Name Redacted


                                                Foreperson
RONALD A. PARSONS, JR.
United States Attorney
